PER CURIAM.
Donnell Decol Gardner appeals the district court’s order denying his motion for a new trial pursuant to Fed.R.Crim.P. 33. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Gardner, No. CR-95-3 (W.D.N.C. filed May 31, 2000; entered June 1, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.